Title: To James Madison from Sylvanus Bourne, 22 July 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 22 July 1805, Amsterdam. “Agreably to what I had the honor to write you sometime since I have been to Rotterdam & made due inquiry into the affairs of the Consulate there & finding from the information given me both by the masters of Vessells & Merchants who have buisness at the Consular Office that the actual State of Mr Alexander’s enables to attend with propriety to the duties thereof & without injury to the public service—& there being no Other fit Character to my knowlege. I have concluded to let him hold the Agency under my name & controul till the pleasure of Govt Shall be known by a fixed appointment for said place—but I have at the same time given Mr Alexander to understand fully that he cannot ever expect said appointment & that he must employ the interim in Settling his Affairs so as to the [sic] leave the place with the least possible injury to himself—I hope this arrangment may meet your approbation.”
        